Exhibit 10.4

FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT

This FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”), dated as
of June 18, 2014 (the “Effective Date”), is by and among (a) (i) CLEVELAND
BIOLABS, INC., a Delaware corporation (“Inc”) and (ii) BIOLAB 612, LLC, a
limited liability company formed in the Russian Federation (“LLC”) (Inc and LLC
hereinafter individually and collectively referred to as the “Borrower”), and
(b) HERCULES TECHNOLOGY II, L.P., a Delaware limited partnership (“Lender”).

WHEREAS, Borrower and Lender are parties to a certain Loan and Security
Agreement, dated as of September 30, 2013 (as the same may from time to time be
amended, modified or supplemented in accordance with its terms, the “Loan
Agreement”); and

WHEREAS, in accordance with Section 11.4 of the Loan Agreement, Borrower and
Lender desire to amend the Loan Agreement as provided herein.

NOW THEREFORE, in consideration of the mutual agreements contained in the Loan
Agreement and herein and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree as follows:

1. Defined Terms. Terms not otherwise defined herein which are defined in the
Loan Agreement shall have the same respective meanings herein as therein.

2. Amendments to Loan Agreement. Subject to the satisfaction of the conditions
set forth in Section 4 of this Amendment, the Loan Agreement is hereby amended
as follows:

(a) The Loan Agreement shall be amended by inserting the following new
definitions to appear alphabetically in Section 1.1 thereof:

“First Amendment” means that certain First Amendment to the Loan and Security
Agreement dated of June 18, 2014.

(b) Notwithstanding Section 2.4 of the Loan Agreement, Lender hereby agrees to
waive the Prepayment Charge owed by Borrower to Lender solely as a result of
Borrower’s prepayment of the Paydown Amount (as defined in the First Amendment).

3. Termination of Stock Pledge Agreement (Incuron). Reference is made to that
certain Stock Pledge Agreement (Incuron) dated as of November 22, 2013, pursuant
to which Inc granted Lender a security interest in and pledged to the Lender one
hundred percent (100.0%) of Inc’s ownership interest in Limited Liability
Company “Incuron” (“Incuron”) to further secure the Borrower’s obligations under
the Loan Agreement. In connection with this Amendment, subject to Section 4
below, Lender hereby releases all security interests and liens granted to Lender
in all collateral granted by Inc in Incuron pursuant to the Loan Agreement and
the Pledge Agreement, and such release shall automatically be effective without
further action required by any party.

4. Conditions to Effectiveness. Lender and Borrower agree that this Amendment
shall become effective upon the satisfaction of the following conditions
precedent, each in form and substance satisfactory to Lender:

(a) Lender shall have received a fully-executed counterpart of this Amendment
signed by Borrower;

(b) Lender shall have received certified resolutions of Borrower’s board of
directors evidencing approval of this Amendment;

 

1



--------------------------------------------------------------------------------

(c) Borrower shall have paid to Lender, Four Million Dollars ($4,000,000.00)
(the “Paydown Amount”) to be applied on account of the outstanding Secured
Obligations of Borrower to Lender; and

(d) Lender shall have received payment for all reasonable and documented
out-of-pocket fees and expenses incurred by Lender in connection with this
Amendment, including, but not limited to, all legal fees and expenses, payable
pursuant to Section 11.12 of the Loan Agreement.

5. Representations and Warranties. The Borrower hereby represents and warrants
to Lender as follows:

(a) Representations and Warranties in the Agreement. The representations and
warranties of Borrower set forth in Section 5 of the Loan Agreement are true and
correct in all material respects on and as of the Effective Date with the same
effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date.

(b) Authority, Etc. The execution and delivery by Borrower of this Amendment and
the performance by Borrower of all of its agreements and obligations under the
Loan Agreement and the other Loan Documents, as amended hereby, are within the
corporate authority of Borrower and have been duly authorized by all necessary
corporate action on the part of Borrower. With respect to Borrower, the
execution and delivery by Borrower of this Amendment does not and will not
require any registration with, consent or approval of, or notice to any Person
(including any governmental authority).

(c) Enforceability of Obligations. This Amendment, the Loan Agreement and the
other Loan Documents, as amended hereby, constitute the legal, valid and binding
obligations of Borrower enforceable against Borrower in accordance with their
terms, except as enforceability is limited by bankruptcy, insolvency,
reorganization, moratorium, general equitable principles or other laws relating
to or affecting generally the enforcement of, creditors’ rights and except to
the extent that availability of the remedy of specific performance or injunctive
relief is subject to the discretion of the court before which any proceeding
therefor may be brought.

(d) No Default. Before and after giving effect to this Amendment (i) no fact or
condition exists that would (or would, with the passage of time, the giving of
notice, or both) constitute an Event of Default, and (ii) no event that has had
or could reasonably be expected to have a Material Adverse Effect has occurred
and is continuing.

(e) Event of Default. By its signature below, Borrower hereby agrees that it
shall constitute an Event of Default if any representation or warranty made
herein should be false or misleading in any material respect when made.

6. Reaffirmations. Except as expressly provided in this Amendment, all of the
terms and conditions of the Loan Agreement and the other Loan Documents remain
in full force and effect. Nothing contained in this Amendment shall in any way
prejudice, impair or effect any rights or remedies of Lender under the Loan
Agreement and the other Loan Documents. Except as specifically amended hereby,
Borrower hereby ratifies, confirms, and reaffirms all covenants contained in the
Loan Agreement and the other Loan Documents. The Loan Agreement, together with
this Amendment, shall be read and construed as a single agreement. All
references in the Loan Documents to the Loan Agreement or any other Loan
Document shall hereafter refer to the Loan Agreement or any other Loan Document
as amended hereby.

7. Execution in Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original, but which together
shall constitute one instrument.

 

2



--------------------------------------------------------------------------------

8. Miscellaneous.

(a) THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF CALIFORNIA, EXCLUDING CONFLICT OF LAWS
PRINCIPLES THAT WOULD CAUSE THE APPLICATION OF LAWS OF ANY OTHER JURISDICTION.

(b) The captions in this Amendment are for convenience of reference only and
shall not define or limit the provisions hereof.

(c) This Amendment expresses the entire understanding of the parties with
respect to the transactions contemplated hereby. No prior negotiations or
discussions shall limit, modify, or otherwise affect the provisions hereof.

(d) Any determination that any provision of this Amendment or any application
hereof is invalid, illegal or unenforceable in any respect and in any instance
shall not effect the validity, legality, or enforceability of such provision in
any other instance, or the validity, legality or enforceability of any other
provisions of this Amendment.

[Remainder of this page intentionally left blank]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower and Lender have duly executed and delivered this
Amendment as of the day and year first above written.

 

BORROWER: CLEVELAND BIOLABS, INC. Signature:  

/s/ Yakov Kogan

Print Name:   Yakov Kogan Title:   Chief Executive Officer BIOLAB 612, LLC
Signature:  

/s/ Askar Kuchumov

Print Name:   Askar Kuchumov, Ph.D. Title:   General Director

Accepted in Palo Alto, California:

 

LENDER: HERCULES TECHNOLOGY GROWTH
CAPITAL, INC. Signature:  

/s/ Ben Bang

Print Name:   Ben Bang Title:   Senior Counsel